Citation Nr: 1329651	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Salt Lake City, Utah, RO now has 
jurisdiction over this matter.

In a February 2009 decision, the Board denied the Veteran's 
claims of service connection for diabetes mellitus to 
include as secondary to herbicide exposure and a skin 
disability to include as secondary to herbicide exposure.  
The Veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2010 Memorandum Decision, the Court set aside the 
Board's decision and remanded this case to the Board for 
readjudication.  In May 2011, the Board remanded the case 
for compliance with the Court decision. 

In January 2009, the Veteran testified at a video conference 
hearing before another Veterans Law Judge (VLJ), who has 
since left the Board.  A transcript is of record.  In August 
2012, the Veteran was notified that the VLJ was no longer 
employed by the Board and was asked if he wished to have 
another hearing before another VLJ.  In September 2012, the 
Veteran responded that he did not wish to appear at another 
hearing. 

The appeal was returned to the Board in November 2012, at 
which time the Board granted entitlement to service 
connection for diabetes mellitus.  This represents a 
complete grant for this issue, and it is no longer before 
the Board.  The Board also remanded the claim of service 
connection for a skin disability to include as secondary to 
herbicide exposure for additional development.  

The appeal has now been returned to the Board for further 
consideration. 

The Board has reviewed the Veteran's electronic record 
(Virtual VA) prior to rendering a decision in this case.  It 
does not contain any evidence not already in the claims 
folder or considered by the RO.  

Regrettably, the appeal is once more REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

The Board in November 2012 determined that the April 2012 
examination and opinion with respect to the Veteran's 
claimed skin disability was insufficient.  Specifically, the 
opinion stated that there was no evidence of a skin disorder 
in the Veteran's service treatment records.  However, the 
service treatment records contain an October 1969 entry 
showing that the Veteran was treated for a widespread rash.  
He was also treated for warts in August 1971 and for 
verrucae in February 1972.  Given that the April 2012 
opinion was based in part on an inaccurate review of the 
record, the Board determined that the claims folder must be 
returned to the April 2012 examiner or, if unavailable, to 
another examiner in order for them to comment whether or not 
these records would change her diagnoses or opinions.  The 
remand requested the examiner to specifically address the 
rash and warts that were noted in service.  

In an attempt to complete the development requested by the 
remand, the claims folder was provided to a second examiner 
in February 2013.  The examiner stated that the claims 
folder was reviewed.  Unfortunately, in the reasons and 
bases for her opinion that the Veteran's current skin 
disabilities are not due to active service, she again 
reports that the service treatment records are negative for 
evidence of a rash and warts.  Although she says that the 
Veteran relates he did not have any problems with warts in 
service and that there is no current diagnosis of warts, she 
does not acknowledge the October 1969 treatment for a rash 
or discuss any potential relationship between that rash and 
the current skin disabilities.  The November 2012 remand 
requested that this be accomplished.  Given the examiner's 
description of the service treatment records as not having 
any signs of rashes or warts, the Board must conclude that 
the opinion is once again based on an inaccurate record and 
remains insufficient for appellate review.  A May 2013 
addendum provided a negative opinion regarding a possible 
relationship between the skin disability and the service 
connected diabetes mellitus, but did not comment on the rash 
or warts that were treated in service. 

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned 
to the same examiner who conducted the 
April 2012 skin examination or the 
February 2013 skin examination.  The 
examiner should review the additional 
evidence associated with the claims 
file as well as the service treatment 
records.  The examiner must 
specifically review and address the 
treatment of a skin rash (as shown in 
October 1969 service treatment records) 
and warts/verrucae (as shown in August 
1971 and February 1972 service 
treatment records) in service and 
indicate whether these incidents in any 
way alter their prior opinion that the 
Veteran's skin disorder was not related 
to service.  A detailed rationale for 
all opinions expressed should be 
provided. 

If the same examiners are not 
available, the Veteran should be 
scheduled for another appropriate VA 
examination to determine the nature, 
extent and etiology of any currently 
manifested skin disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should clearly identify 
all skin disabilities.  Further, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current skin disability is 
related to service, to include exposure 
to herbicides.  A detailed rationale 
for all opinions expressed should be 
provided.  The examiner must 
specifically review and address the 
treatment of a skin rash (as shown in 
October 1969 service treatment records) 
and warts/verrucae (as shown in August 
1971 and February 1972 service 
treatment records) in service.  

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate 
action should be taken to remedy any 
such deficiencies in the examination 
report. 

4. Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


